DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Sprocket & Gear’s Heel Dolly Block (2016 Catalog, pg. 7; hereinafter Martin) in view .
Regarding claim 1, Martin discloses a device (pg. 7, “Heel Dolly”; see annotated image below) that is structurally identical to the claimed lacrosse head spacer, including: a first flat surface (A); a second surface (B) and a third surface (C) attached at opposing first and second edges of the first flat surface (A); and a curved surface (D) extending between the second surface (B) and the third surface (C), wherein the curved surface (D) is disposed opposite the first flat surface (A); wherein a width (W) of the device measured perpendicularly from the second surface (B) to the third surface (C) is 3.25 inches (pg. 7, Heel Dolly, “3-1/4” in the longest dimension which is the width W illustrated below), which falls within the claimed range of about 3.005 to about 4.25 inches. The examiner notes that the term “lacrosse head spacer” describes an intended use of the device and does not, in itself, distinguish the structure of the claimed spacer from the device of Martin. Martin is understood to be inherently capable of performing the claimed functions of being inserted between sidewalls of a lacrosse head with the curved surface (D) facing a throat of the lacrosse head and the first flat surface (A) facing a scoop of the lacrosse head to maintain the sidewalls of the lacrosse head spaced apart a distance equal to the 3.25” width of the device (which falls within the claimed range of about 3.005 inches to about 4.25 inches) when the device is inserted between the sidewalls of the lacrosse head, because the device of Martin has the same shape and size as the claimed lacrosse head spacer.

    PNG
    media_image1.png
    278
    362
    media_image1.png
    Greyscale

Martin does not disclose the device in combination with a lacrosse head for use as a lacrosse head spacer. The examiner notes that the lacrosse head itself is conventional and is Applicant-admitted prior art (see Applicant’s Fig. 18 and Specification, para. 0002, describing a conventional regulation lacrosse head including a throat, sidewalls, and a scoop opposite the throat, as is well understood in the art). The prior art lacks only the actual combination of these two prior-art elements  (i.e., the device of Martin and a conventional lacrosse head). However, as evidenced by Inside Lacrosse, it is well known in the lacrosse art to use any of a variety of ordinary objects as a lacrosse head spacer in combination with a lacrosse head for widening the space between the sidewalls of the lacrosse head, such as a softball (NPL document, pg. 2, second comment), a clamp (pg. 2, third comment), a field hockey ball (pg. 3, first comment), a plywood form (pg. 3, third comment), a baseball (pg. 4, second comment), a can of soup (pg. 5, first comment), a large bottle (pg. 5, last comment), or a hockey puck (pg. 6, second comment), by simply inserting the object between the sidewalls of the lacrosse head. These objects have a wide variety of original purposes; what they have in common are the structural characteristics of being rigid and the right size (i.e., slightly larger than an existing spacing between sidewalls of a lacrosse head that a user 
Regarding claim 2, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 1. Martin discloses the width (W) is 3.25” (pg. 7, Heel Dolly, “3-1/4” in the longest dimension which is the width W illustrated below), which falls within the claimed range of about 3.125 inches to about 3.875 inches. As discussed above for claim 1, the device of Martin is inherently capable of performing the functional limitation of maintaining the sidewalls of the lacrosse head spaced apart a distance equal to the 3.25” width of the device (which falls within the claimed range of about 3.125 inches to about 3.875 inches) when the device is inserted between the sidewalls of the lacrosse head, because the device of Martin has the same shape and size as the claimed spacer.
Regarding claim 3, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above for claim 1, Martin teaches a width (W) of 3.25 inches, which is close to but slightly smaller than the range of about 3.375 inches to about 3.75 inches recited in claim 3. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin by increasing the width from 3.25 inches to within the range of about 3.375 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the device of Martin modified to have a width in the range of about 3.375 inches to about 3.75 inches would not be expected to perform any differently than the device of Martin having a width of 3.25 inches. The examiner notes that Applicant has disclosed that widths in the broader range of about 3.005 inches to about 4.25 inches, which encompasses the width of 3.25 inches taught by Martin, are suitable for performing the same function, and a criticality for the narrower range of about 3.375 inches to about 3.75 inches has not clearly been established in the present record. Additionally, the examiner notes that Inside Lacrosse suggests that dimensions within the claimed range are known to be suitable for spacing the sidewalls of a lacrosse head, since Inside Lacrosse teaches that the diameter of a softball (which is conventionally about 3.5-3.8 inches) would be a suitable dimension for this purpose (see NPL document, pg. 6, third comment). The device of Martin thus modified would be inherently capable of performing the functional limitation of maintaining the sidewalls of the lacrosse head spaced apart a distance equal to the width of the device when the device is inserted between the sidewalls of the lacrosse head. 
Regarding claims 4 and 5, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 1. Martin discloses a fourth surface (E, annotated image above) extending perpendicular to the first surface (A), the second surface (B), claim 4); wherein the first flat surface (A) is a front surface, the second surface (B) is a left side surface, the third surface (C) is a right side surface, the curved surface (D) is a back surface (opposite the front surface A), the fourth surface (E) is a top surface, and the edge of each of the first, second, third, and curved surfaces (A-D) is a top edge (as shown in annotated image above) (claim 5).
Regarding claim 11, Martin discloses a device (pg. 7, “Heel Dolly”; see annotated image above) that is structurally identical to the claimed lacrosse head spacer, including: a flat front surface (A); a left side surface (B) attached at a left edge of the flat front surface (A); a right side surface (C) attached at a right edge of the flat front surface (A); and a curved back surface (D) extending between the left side surface (B) and the right side surface (C), wherein the curved back surface (D) is disposed opposite the flat front surface (A); wherein a width (W) of the device measured perpendicularly from the left side surface (B) to the right side surface (C) is 3.25 inches (pg. 7, Heel Dolly, “3-1/4” in the longest dimension which is the width W illustrated below). The examiner notes that a minimum width dimension currently specified by NCAA rules for lacrosse heads is 3 inches, as shown in Applicant’s Fig. 18 illustrating minimum dimensions specified by current NCAA rules (see Applicant’s specification, para. 0002). A range of about 1% to about 40% larger than the 3” minimum width dimension currently specified by NCAA rules would be equal to a range of about 3.03” to about 4.2”. Therefore, the 3.25” width of Martin’s device falls within the claimed range of about 1% to about 40% larger than a minimum width dimension specified by NCAA rules for lacrosse heads, when interpreted in view of current 
Martin does not disclose the device in combination with a lacrosse head for use as a lacrosse head spacer. As noted above, the lacrosse head itself is conventional and is Applicant-admitted prior art (see Applicant’s Fig. 18 and Specification, para. 0002, describing a conventional regulation lacrosse head including a throat, sidewalls, and a scoop opposite the throat, as is well understood in the art). The prior art lacks only the actual combination of these two prior-art elements  (i.e., the device of Martin and a conventional lacrosse head). However, as evidenced by Inside Lacrosse, it is well known in the lacrosse art to use any of a variety of ordinary objects as a lacrosse head spacer in combination with a lacrosse head for widening the space between the sidewalls of the lacrosse head, such as a softball (NPL document, pg. 2, second comment), a clamp (pg. 2, third comment), a field hockey ball (pg. 3, first comment), a plywood form (pg. 3, third comment), a baseball (pg. 4, second comment), a can of soup (pg. 5, 
Regarding claim 12, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 11. As discussed above, a minimum width dimension currently specified by NCAA rules for lacrosse heads is 3 inches, and a range of about 4% to about 30% larger than the 3” minimum width dimension currently specified by NCAA rules would be equal to a range of about 3.12” to about 3.9”. Therefore, the 3.25” width of Martin’s device falls within and therefore anticipates the claimed range of about 4% to about 30% larger than a minimum width dimension specified by NCAA rules for lacrosse heads, when interpreted in view of current NCAA rules for lacrosse heads. As discussed above for claim 11, the device of Martin is inherently capable of performing the functional limitation of maintaining the sidewalls of the lacrosse head spaced apart a distance equal to the 3.25” width of the device (which falls within the claimed range of about 4% to about 30% larger than the 3” 
Regarding claim 13, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 11. As discussed above, a minimum width dimension currently specified by NCAA rules for lacrosse heads is 3 inches. A range of about 12% to about 25% larger than the 3” minimum width dimension currently specified by NCAA rules would be equal to a range of about 3.36” to about 3.75”. Therefore, the 3.25” width of Martin’s device is close to but slightly smaller than the claimed range of about 12% to about 25% larger than a minimum width dimension specified by NCAA rules for lacrosse heads, when interpreted in view of current NCAA rules for lacrosse heads. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin by increasing the width from 3.25 inches to within the range of about 3.36 inches to about 3.75 inches, since the court has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the device of Martin modified to have a width in the range of about 3.36 inches to about 3.75 inches would not be expected to perform any differently than the device of Martin having a width of 3.25 inches. The examiner notes that Applicant has disclosed that widths in the broader range of about 3.005 inches to about 4.25 inches, which encompasses the 
Regarding claim 14, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claim 11. Martin discloses a top surface (E, annotated image above) extending perpendicular to the flat front surface (A), the left side surface (B), the right side surface (C) and the curved back surface (D), wherein the top surface (E) is attached to a top edge of each of the flat front surface (A), the left side surface (B), the right side surface (C), and the curved back surface (D).
Regarding claims 22 and 25, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claims 1 and 11, respectively. Martin further teaches a height (H, annotated image above) of the device measured perpendicular to the width (W) is 1-7/16 inches (pg. 7, Heel Dolly Block, 1-7/16” in the smallest dimension), which falls within the claimed range of 1 inch to 3 inches.
claims 23 and 26, Martin and Inside Lacrosse teach the claimed invention substantially as claimed, as set forth above for claims 1 and 11, respectively. Martin teaches the height (H) is 1-7/16” (pg. 7, Heel Dolly), which is very close to the claimed range of 1.5 inches to 2.5 inches. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin by increasing the height from 1-7/16 inch to within the range of 1.5 inches to 2.5 inches, since the court has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the device of Martin modified to have a height in the range of about 1.5 inches to about 2.5 inches would not be expected to perform any differently than the device of Martin having a height 1-7/16 inches. Additionally, the examiner notes that Applicant has disclosed that heights in the broader range of 1 to 3 inches, which encompasses the height of 1-7/16 inches taught by Martin, are suitable for performing the same function. Moreover, a criticality for the narrower range of 1.5 inches to 2.5 inches has not clearly been established in the present record. 
Regarding claims 24 and 27, Martin teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 11, respectively. Martin teaches the height (H) is 1-7/16” (pg. 7, Heel Dolly), which is close to but slightly smaller than the claimed range of 1.75 inches to 2.25 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin by Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the device of Martin modified to have a height in the range of about 1.75 inches to about 2.25 inches would not be expected to perform any differently than the device of Martin having a height 1-7/16 inches. Additionally, the examiner notes that Applicant has disclosed that heights in the broader range of 1 to 3 inches, which encompasses the height of 1-7/16 inches taught by Martin, are suitable for performing the same function. Moreover, a criticality for the narrower range of 1.75 inches to 2.25 inches has not clearly been established in the present record. 
Allowable Subject Matter
Claims 6-10 are allowed.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed May 23, 2021, have been fully considered.
With respect to the rejection of claims 11-19 and 25-27 under 35 USC 112(b), Applicant’s arguments, see pg. 8-9, are persuasive. The rejection of claims 11-19 and 25-27 under 35 USC 112(b) has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 29, 2021/